                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


PETER SZANTO,

      Appellant,

v.                                                        CASE NO. 8:18-cv-846-T-02

ALYCE ANN JURGENS a/k/a
Alyce Ann Jurgens-Schenk a/k/a
Alyce Ann Schenk a/k/a
Alyce Ann Lowe,

      Appellee.
                                             /


                                       ORDER

      This matter comes before the Court on the appeal of Peter Szanto, from an

Order of the United States Bankruptcy Court dismissing his adversary proceeding,

No. 8:17-ap-00427-RCT. (Dkt. 3-2, and Dkt. 10, at 35).1 The appellant Szanto

has filed a brief, pro se, and Appellee has filed no papers in opposition. The time

for Appellee’s response has elapsed.

      The Bankruptcy Court’s opinion appealed from is AFFIRMED. The Court

finds that indeed there was a comprehensive settlement. (Dkt.10, at 17). This

      1
          Docket 10 is the appendix attached to Appellant’s brief, which is filed at docket
9.
settlement arose out of a mediation in a prior adversary proceeding involving the

parties. The mediated settlement contract was signed by all parties and the

mediator, and was court-approved by the parties’ agreement. Appellant argues

that failure to produce the genuine Rolex watch as required by the mediated

settlement renders that settlement void as without consideration and thus enables

this second adversary proceeding. The Bankruptcy Court viewed the prior, settled

adversary proceeding, and this more recent one. It found the cases substantially

similar. That finding is not erroneous.

      Plaintiff (Appellant) has taken action in the bankruptcy to enforce the

mediated settlement agreement that he now contends is a nullity. Indeed,

paragraph 5 of this agreement contains a remedy, in effect a $6000 liquidated

damages provision, if the terms are not fulfilled. Although the mediated

settlement agreement does contain language concerning the contingency of the

authentic watch being produced, the consented court approval to the settlement

came some ten weeks after the mediated settlement. And the Court approved the

unopposed settlement agreement over two weeks after the watch was to be mailed

by Mr. Szanto as required in the express settlement terms. If the watch was not

forthcoming as required, Appellant could have withdrawn his consent or alerted

the Bankruptcy Judge not to adopt the settlement agreement. Instead, Appellant

                                          -2-
has invoked the Bankruptcy Court to enforce the settlement agreement: Appellant

stated that the $6000 penalty was entered against Appellee for failure to send the

watch. (Dkt. 9, at 9).

      The findings of the Bankruptcy Court below are not erroneous, and the

ruling is AFFIRMED. The Clerk shall close this file.

      DONE AND ORDERED at Tampa, Florida, on October 15, 2018.



                                  s/William F. Jung
                                WILLIAM F. JUNG
                                UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                        -3-
